DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 29 July 2022 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 July 2022 containing amendments to the claims and remarks.
Claims 1-20 are pending.
The previous rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.
The previous rejections of claims 1-20 under 35 U.S.C. 103 are maintained and modified with additional evidentiary references to rebut Applicant’s arguments that one of skill in the art would not consider using gamma radiation on a hydrocarbon fluid.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2014/0199207) in view of Plasencia (US 2018/0194658), Nahin (US 2,769,921), Woodbridge (US 4,172,019), and Kaushansky (US 4,638,861). 
With respect to claims 1-6, 8, 10-13, and 15-19, Smith discloses a method of decontaminating a hydrocarbon fluid, the method comprising: irradiating the hydrocarbon fluid in a storage tank to reduce an amount of microorganism (e.g., Acetobacteraceae) in the storage tank (see Smith, Abstract; and paragraphs [0021] and [0025]).  The source of irradiation is located within or proximal to the storage tank, and the inner surface of the storage tank may be irradiated (see Smith, paragraphs [0025] and [0028]).  The storage tank may be located above ground or in-ground (see Smith, paragraph [0029]).  The hydrocarbon fluid may be diesel, including ultra-low sulfur diesel (see Smith, paragraph [0021]).  The storage tank may be made of lined fiberglass (see Smith, paragraph [0027]).  The radiation may be such that greater than or equal to 99% of the microorganisms may be reduced (see Smith, paragraph [0023]).
Smith does not explicitly disclose wherein the irradiating step uses gamma radiation.
However, Smith discloses wherein the irradiating step uses ultraviolet radiation (see Smith, paragraph [0022]).  In this regard, Plasencia discloses that gamma radiation may be used as a substitute for ultraviolet radiation for the purpose of inactivating microorganisms (see Plasencia, paragraphs [0006], [0009], and [0018]).  Plasencia explains that gamma radiation avoids the problems of fouling that may occur on the outside of ultraviolet tube walls, thereby reducing the effectiveness of the ultraviolet radiation (see Plasencia, paragraphs [0007] and [0007]).  The source of gamma radiation may be cobalt-60 (see Plasencia, paragraph [0044]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Smith to substitute gamma radiation in place of ultraviolet radiation, such modification reducing the presence of fouling that would otherwise occur on the ultraviolet tube walls as noted by Plasencia.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Smith as described above because Smith and Plasencia are both directed to method for reducing or inactivating microorganisms found in hydrocarbon fluids.  Moreover, Nahin, Woodbridge, and Kaushansky already evidence the use of gamma radiation in hydrocarbon fluids (see Nahin, column 1, lines 60-72; and column 2, lines 1-3) (use of gamma radiation to neutralize corrosion-inducing bacteria in well bores); (see Woodbridge, column 1, lines 10-18) (use of gamma radiation to stop the growth of bacteria and fungi in fluid hydrocarbon fuels); (see Kaushansky, column 1, lines 64-68; and column 2, lines 1-3) (use of gamma radiation to inactivate microorganisms in oil wells).
With respect to claim 7, the court has ruled that a mere difference in size or dimension over the prior art is prima facie obvious in the absence of new or unexpected results.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
With respect to claim 9, Smith suggests the new for filtering hydrocarbon fluid from a storage tank for the purpose of solid particles of corrosion (see Smith, paragraph [0004]).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2014/0199207) in view of Plasencia (US 2018/0194658), Nahin (US 2,769,921), Woodbridge (US 4,172,019), Kaushansky (US 4,638,861), and Schultz (US 2018/0257925). 
With respect to claims 14 and 20, see discussion supra at paragraph 10.  Schultz discloses wherein storage tanks having in excess of 10% ethanol may experience corrosion issues due to the presence of microorganisms (see Schultz, Abstract; and paragraphs [0040] and [0098]).

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	In considering Smith, an artisan would not rely on Plasencia as disclosing an irradiating source that would be appropriate for the method described by Smith.

II.	The method disclosed by Plasencia is specifically designed for treating seawater and irradiating the organic and inorganic material that resides in seawater.  There is no mention of using such a process for the treatment of hydrocarbon fluid.  Moreover, there is no mention of using gamma radiation as an irradiating step for the treatment of hydrocarbon fluid.

III.	One of skill in the art presented with Smith in view of Plasencia would not consider using gamma radiation on  a hydrocarbon fluid as they would have considered that such a method would have a deleterious effect on the fluid as evidenced by Nakanishi and Jabbarova.

IV.	One of skill in the art would have been concerned that the introduction of gamma radiation on the hydrocarbon fluid of Smith would have resulted in undesired reactions, which is likely why Smith used ultraviolet radiation and why Plasencia fails to even consider irradiating their oil or gas directly and instead discloses only irradiating their water prior to injecting it into their oil and gas.

V.	One skilled in the art would have no motivation to use the water irradiation method of Plasencia on the fuel of Smith.

With respect to Applicant’s first, second, and fourth arguments, Examiner does not agree.  Smith uses ultraviolet radiation to reduce the amount of microorganisms in a hydrocarbon fluid.  Likewise, Plasencia notes that ultraviolet radiation has been used to reduce the amount of microorganisms in injection water.  Plasencia also discloses that gamma radiation may be used as a substitute for ultraviolet radiation for the purpose of inactivating microorganisms.  Thus, it would have been reasonable for a person having ordinary skill in the art to believe that gamma radiation could be successfully used in the hydrocarbon environment of Smith because: (1) Smith and Plasencia both note the use of ultraviolet radiation for targeting microorganisms in different environments; and (2) Plasencia notes the use of gamma radiation as a suitable substitute for ultraviolet radiation for the same purpose of targeting microorganisms.  Obviousness does not require absolute predictability, only a reasonable expectation of success.  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988).  Moreover, Nahin, Woodbridge, and Kaushansky already disclose the use of gamma radiation in hydrocarbon fluids (see Nahin, column 1, lines 60-72; and column 2, lines 1-3) (use of gamma radiation to neutralize corrosion-inducing bacteria in well bores); (see Woodbridge, column 1, lines 10-18) (use of gamma radiation to stop the growth of bacteria and fungi in fluid hydrocarbon fuels); (see Kaushansky, column 1, lines 64-68; and column 2, lines 1-3) (use of gamma radiation to inactivate microorganisms in oil wells).
With respect to Applicant’s third argument, Examiner first notes that the Nakanishi and Jabbarova references have not been made of record and no copies of the references been submitted to the Office for review.  Nevertheless, taking Applicant’s statements with regard to the references as true and accurate, Examiner still does not find such argument persuasive in view of the teachings of Nahin, Woodbridge, and Kaushanky, which already disclose the use of gamma radiation in hydrocarbon fuel environments to neutralize or inactivate corrosion-causing microorganisms found therein.
With respect to Applicant’s fifth argument, the person having ordinary skill in the art would have been motivated to modify the method of Smith to substitute gamma radiation in place of ultraviolet radiation, such modification reducing the presence of fouling that would otherwise occur on the ultraviolet tube walls as noted by Plasencia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771